Exhibit 66


[sitel.jpg]
























Employment Agreement (“Agreement”)


Between


Sitel New Zealand, Limited


And


Steve Barker


(the "parties")




































--------------------------------------------------------------------------------


1.
DEFINITION



1.1
In this Agreement:



"Sitel" means Sitel New Zealand, Limited and its related bodies corporate
globally.


2.
THE DUTIES, FUNCTIONS, AND RESPONSIBILITIES OF YOUR JOB



Position


2.1
You are employed as General Manager of Asia-Pacific. This is not a Sitel New
Zealand position but a regional position responsible for the Asia Pacific
Region.



2.2
Your duties, functions and responsibilities in this job are currently as set out
in the Position Description for the role (attached). This Position Description
may be altered and amended from time to time by Sitel to reflect changes and
developments in Sitel's business. If so your duties, functions and
responsibilities will be clarified with you from time to time by Sitel or its
nominated representative. You may also be required to perform other duties,
functions and responsibilities from time to time, so long as they are within the
scope of your skills and capabilities.



3.
THE LOCATION OF YOUR EMPLOYMENT



3.1
Your Position is currently located in Auckland, New Zealand.



3.2
You will travel to (at Sitel's expense) and work at such other locations as
Sitel may reasonably require from time to time.



4.
THE COMMENCEMENT AND DURATION OF YOUR EMPLOYMENT



4.1
This contract recognizes that your employment with Sitel New Zealand, Limited
commenced in 1998 and will continue on an ongoing basis unless terminated in
accordance with this Agreement.



5.
YOUR NORMAL (ORDINARY) HOURS OF WORK



5.1
You are employed on a full time basis. This means that your ordinary hours of
work will be during normal business hours and at such other times as may
reasonably be required.



6.
YOUR SALARY AND BENEFITS



Salary


6.1
Your base salary is as specified in the attached Remuneration Schedule.



Superannuation and Other Benefits


6.2
Your benefits are set out in the attached schedule.


--------------------------------------------------------------------------------




Frequency and Method of Payment


6.3
You will be paid in accordance with Sitel’s usual payroll schedule. Payment will
be by way of automatic payment to your nominated bank account. Sitel reserves
the right to change the frequency and/or day of payment to accommodate payroll
and bank processing requirements.



Deduction by Sitel


6.4
You agree in the event you owe Sitel any sum of money at the time you cease to
be actively employed by Sitel, Sitel may deduct the sum owed by you from any
compensation due to you.



6.5
In addition, you consent, under the Wages Protection Act 1983, to Sitel
deducting from your wages or other amounts due to you at any time, any
overpayments or unearned benefits, including, but not limited to, deduction for
paid time off, or tuition reimbursement made to or advanced to you by Sitel.



7.
COMMISSIONS



7.1
You will not demand, claim or accept any fee, gratuity, commission or other
benefit from anybody else other than Sitel in payment for anything concerned
with your duties, functions, and responsibilities (except with the prior written
consent of Sitel).



8.
RECEIVING AND TAKING LEAVE



Annual Leave


8.1
You will continue to be entitled to four weeks paid annual leave at the end of
each year of your employment with Sitel (Payment for this leave will be
calculated in accordance with the Holidays Act 2003 and any amendments to the
Act).



8.2
Where possible annual leave should be taken by mutual agreement. Where mutual
agreement cannot be reached, Sitel will determine when annual leave will be
taken and give 14 days’ notice of the requirement to do so. You will be expected
to use annual leave within twelve months of the date of entitlement.



8.3
You may by mutual agreement take an agreed portion of your annual leave holiday
entitlement in advance. Only days that have actually accrued or have become
entitled can be taken as paid leave.



Public or Statutory Holidays


8.4
Public Holidays will generally be observed on the days set out in the Holidays
Act 2003, except that you and Sitel may agree that some other day or days will
be observed as Public Holidays. Your entitlements regarding Public Holidays are
as set out below:



a.
You are required to work on a Public Holiday - From time to time you may be
required to work on a Public Holiday because it is a normal day of work. The
Holidays Act 2003 requires that payment for any actual hours worked on a Public
Holiday will be at a rate of time and a half of your relevant daily pay. In
addition you will be entitled to an


--------------------------------------------------------------------------------


alternative holiday of 1 day paid at the relevant daily pay for the day on which
the alternative holiday is taken.


b.
You are not required to work on a Public Holiday, but it is a normal day of work
- When you are not required to work on a Public Holiday that would otherwise be
a normal working day for you, you will be paid your relevant daily pay for that
day.



c.
Alternative Holidays - Alternative Holidays will be taken at a mutually agreed
time whenever possible. Where mutual agreement cannot be reached the alternative
holiday will be taken in accordance with the Holidays Act 2003.



Sick Leave


8.5
Sitel provides sick leave in accordance with the Holidays Act 2003 and the terms
and conditions set out in Sitel’s sick leave policy.



Bereavement Leave


8.6
You continue to be eligible for Bereavement Leave as determined by the Holidays
Act 2003.



Other Leave


8.7
Sitel provides for a variety of other leave situations. In many cases some or
all of this leave will be paid. In other cases you may be able to take leave
without pay and/or annual leave. For further details, please refer to
"Parachute"



9.
REDEPLOYMENT OR SECONDMENT



9.1
Sitel's business is always developing and changing in response to the needs of
our customers and prospective customers. Flexibility in what we do, and who does
it, is critical to our success.



9.2
Because of this, from time to time Sitel may redeploy or second you to another
position within Sitel for which you have the appropriate qualifications,
experience, and competencies (“assignment”). Any assignment will be on terms and
conditions of employment which are generally similar or generally no less
favorable than your current terms and conditions, or on terms and conditions
mutually agreed by the parties.



9.3
An assignment made in accordance with this clause does not constitute a
termination of your employment, and therefore you will not be entitled to any
compensation as a result, other than normal expenses associated with any such
redeployment or secondment in accordance with Sitel's policies and procedures.



10.
SUBSEQUENT POSITIONS AND CHANGED DUTIES, FUNCTIONS AND RESPONSIBILITIES



10.1
Unless otherwise agreed between Sitel and you, the terms and conditions of
employment contained in this Agreement apply to you in any subsequent position
you are appointed to as an employee of Sitel (or its related bodies corporate),
or if your duties, functions and responsibilities are changed from time to time.


--------------------------------------------------------------------------------




11.
GENERAL OBLIGATIONS



Other Business Activities


11.1
You will devote the whole of your working time to your employment by Sitel. For
this reason, together with the need to protect Sitel's commercial interests, you
will not engage in any other business activities without Sitel's prior written
consent.



Health and Safety


11.2
You will comply with all of Sitel's health and safety policies and practice
guidelines (as notified to you from time to time). You will report promptly to
Sitel any accident, damage to equipment, or any actual or potential hazard. You
will take all practicable steps to ensure your own safety at work, and the
safety of others in the workplace.



Security Requirements and Procedures


11.3
You will comply with all security requirements and procedures notified to you by
Sitel from time to time.



12.
Confidentiality, Non-Competition and Non-Solicitation



12.1
Sitel may provide you, from time to time, with confidential, proprietary, and
trade secret information belonging to Sitel.



12.2
Acknowledgement. You acknowledge and agree that:



a.
in the course of performing your duties and responsibilities during your
employment with Sitel, Sitel may give you access to and you may be entrusted
with detailed confidential or proprietary information and trade secrets
concerning Sitel and its current or future subsidiaries, affiliates or
associates (the “Confidential Information”) the disclosure of any of which to
competitors of Sitel or to the general public, or the use of the same by you
outside your employment with Sitel, would be highly detrimental to the interests
of Sitel and may result in irreparable injury to Sitel, which could not be
adequately compensated by monetary damages;



b.
in the course of performing your duties and responsibilities hereunder, you will
be a representative of Sitel and its subsidiaries to third parties, and, as
such, you will have significant responsibility for maintaining and enhancing the
goodwill of Sitel and such subsidiaries with such parties;



c.
as a representative of Sitel, you may owe fiduciary and other duties to Sitel,
including a duty to act in the best interests of Sitel; and



d.
the right to maintain the confidentiality of the Confidential Information, the
right to preserve the goodwill and business advantage of Sitel and the right to
the benefit of any relationships with third parties that have developed by
virtue of your employment


--------------------------------------------------------------------------------


hereunder constitute proprietary rights of Sitel, which it is entitled to
protect.


12.3
In acknowledgement of the matters described above and in consideration of Sitel
providing you with access to the Confidential Information, the remuneration
payable under this greement, and the other benefits to be received by you
pursuant to this greement, you agree to comply with the covenants and
restrictions set out in this greement.



a.
Confidential Information. You agree that during the term of this agreement and
at all times after its termination you shall maintain the confidentiality of the
Confidential Information and will not use any of the Confidential Information
for your own purposes, or for any purpose other than those of Sitel until the
date, if any, on which: (i) the relevant information becomes available to the
public or is made available to you from a source that is not bound by an
obligation of confidentiality to Sitel, its subsidiaries, affiliates or
associates; or (ii) you are required to disclose such information by any court
or governmental or regulatory authority of competent jurisdiction (in which case
you shall be entitled to disclose or make use of such information only to the
extent you are so required).



b.
Non-Solicitation. You shall not, without the specific prior written consent of
Sitel, during the term of this agreement and for a period of two (2) years after
the termination of your employment by Sitel, either directly or indirectly, on
your own behalf or on behalf of, or in partnership, jointly or in conjunction
with, any other person, (i) solicit for employment, employ the services of or
take any action to entice away or cause the termination of employment of, any
person employed by or otherwise providing services to Sitel or its direct or
indirect subsidiaries or affiliates on a full-time or part-time basis, or (ii)
approach, solicit or accept business from any customer of Sitel or any of its
direct or indirect subsidiaries or affiliates.



c.
Non-Competition. The purpose of this clause is to protect the Confidential
Information and to protect Sitel from loss of goodwill and business advantage.
For so long as you remain employed hereunder and for a period of one (1) year
thereafter, you shall not, either individually or in partnership or jointly or
in conjunction with any other person, as principal, agent, shareholder or in any
other capacity whatsoever, directly or indirectly carry on or be engaged in or
concerned with or have any ownership or other interest in, or advise, lend money
to, guarantee the debts or obligations of, or permit your name or any part
thereof to be used or employed by or associated with, any Competitive Business;
provided that nothing contained herein shall prevent you from owning not more
than 1% of any publicly traded class of shares of any company or from acting in
any capacity on behalf of the Company or any of its subsidiaries.



d.
“Competitive Business” means any business or enterprise providing or offering
business process outsourcing services or products similar to those offered by
Sitel including, but not limited to, inbound and outbound telephone, mail, and
electronic based services; back office and item processing services;
collections, insurance, or other financial services; risk management services;
and customer interaction, maintenance, and marketing services in any
geographical region in which Sitel conducts business.



e.
Return of Materials. All files, forms, brochures, books, materials, written
correspondence, memoranda, documents, manuals, computer disks, software products


--------------------------------------------------------------------------------


and other data (including financial and other information) pertaining to Sitel
or its subsidiaries, affiliates or associates that may come into your possession
or control shall at all times remain the property of Sitel. Upon termination of
your employment hereunder for any reason, you agree to immediately deliver to
Sitel all such property in your possession or directly or indirectly under your
control. You agree not to make, for your personal or business use or that of any
other party, reproductions or copies of any such property or other property of
Sitel or its subsidiaries, affiliates or associates.


f.
Advice to Future Employers. For a period of two (2) years after the termination
of your employment, if you, in the future, seek or are offered employment by
another company, firm or person, you shall provide a copy of this
Confidentiality, Non-Competition and Non-Solicitation clause to the prospective
employer prior to accepting employment with that prospective employer, but only
if the prospective employer is in a Competitive Business.



g.
Cooperation.    You agree to cooperate fully with Sitel, its attorneys and
representatives, in any litigation or administrative proceeding which Sitel
prosecutes or must defend in the future. You agree that you will not voluntarily
cooperate with any person or entity pursuing any legal claim against Sitel and
you will not voluntarily provide information to any person or entity pursuing or
investigating any legal claim against Sitel unless subpoenaed or otherwise
required by law to do so. You agree to provide Sitel timely notice of any such
subpoena or requirement. Nothing in this paragraph or this agreement will alter
in any way your duty to provide truthful testimony when subpoenaed or when
otherwise required by law or when interviewed by regulatory agencies. Under this
agreement you have an affirmative duty to cooperate with regulatory agencies
when legally required to do so, and nothing in this agreement restricts your
right to have private counsel. You agree that you will voluntarily cooperate
with Sitel's defense of any claim brought against Sitel and about which you have
knowledge as a result of your employment or performance of job duties while
employed with Sitel, including but not limited to meeting with counsel
representing Sitel in such defense and providing relevant and truthful
information to such counsel without additional remuneration. You further agree
to be reasonably available to respond to any questions relating to Sitel
activities, transactions or compliance matters occurring during your employment.
Such cooperation shall include, but not necessarily be limited to, making
yourself available at reasonable times and locations to be interviewed by
representatives of Sitel and to be a witness, either by deposition or at trial,
in any such litigation.



h.
Reasonable and Necessary Restrictions. You acknowledge that the restrictions
contained in this Confidentiality, Non-Competition and Non-Solicitation clause,
in view of the nature of the business in which Sitel is engaged, are reasonable
and necessary in order to protect: (i) the Confidential Information; (ii) Sitel
from loss of goodwill and business advantage; and (iii) other legitimate
business interests of Sitel. You further acknowledge that any violation of this
Confidentiality, Non-Competition and Non-Solicitation clause will result in
irreparable injury to Sitel. In the event of a breach or a threatened breach by
you of this Confidentiality, Non-Competition and Non-Solicitation clause, Sitel
is entitled to an injunction restraining you from the commission of the breach
and to recover its attorneys’ fees, costs and expenses related to the breach or
threatened breach. Nothing in this Confidentiality, Non-Competition and
Non-Solicitation clause may be construed as prohibiting Sitel from pursuing any
other remedies available to it for such breach or


--------------------------------------------------------------------------------


threatened breach, including recovery of money damages.


i.
Construction. If any provision of this Agreement, including any provision of
this Confidentiality, Non-Competition and Non-Solicitation clause, is invalid in
part or in whole it will be deemed to have been amended, whether as to time,
area covered or otherwise, as and to the extent required for its validity under
applicable law and, as so amended, will be enforceable. The parties will execute
all documents necessary to evidence such amendment.



j.
Consideration. The specific consideration for the covenants and agreements
contained in the provisions of this clause are: (i) your employment with Sitel;
(ii) Sitel’s grant of access to the Confidential Information; and (iii) the
remuneration and benefits payable under this Agreement; any one of which in and
of themselves is specifically recognized and agreed to by you to be adequate and
sufficient consideration for the enforcement and validity of the provisions of
this Confidentiality, Non-Competition and Non-Solicitation clause.



Developments/Improvements


12.4
All ideas, inventions, trademarks, works of authorship and other developments or
improvements thereto, conceived by you, alone or with others, during the Term,
whether or not during working hours, that are within the scope of Sitel’s
business operations or that relate to any Sitel work or projects, are the
exclusive property of Sitel. You agree to assist Sitel, at its expense, to
obtain patents or copyrights on any such patentable or copyrightable ideas,
inventions, works of authorship and other developments, and agree to execute all
documents necessary to obtain such patents or copyrights in the name of Sitel.



Liability of Sitel


12.5
To the extent allowed by law Sitel will not be liable to you for any loss or
damage to your property during this Agreement unless such damage is caused by
Sitel's negligence. You will be solely responsible for arranging suitable
insurance to cover the risk of property damage.



13.
ENDING THE EMPLOYMENT RELATIONSHIP



13.1
Both you and Sitel have made a significant commitment to the employment
relationship, which this Agreement underpins. It is important that this
relationship is not terminated lightly. For this reason, the following clauses
carefully set out the circumstances in which our employment relationship can
end.



Termination of Your Employment by You


13.2
Your employment may be terminated by you, at your option, by the giving of not
less than two (2) months’ notice in writing. Sitel may at its sole discretion
elect to make payment to you in lieu of all or part of such notice. You may give
notice orally or in writing. If you give the notice orally, Sitel may request
you to confirm this in writing.



13.3
If you do not give the required period of notice or if you are deemed to have
abandoned your employment the Agreement will terminate at the end of your last
day of work and you will be


--------------------------------------------------------------------------------


paid up to the date of termination only.


Termination of Your Employment by Sitel


13.4
Sitel may terminate your employment at its option. Examples of reasons why Sitel
may

terminate include (but are not limited to):


a.
Redundancy

b.
A restructuring situation

c.
Poor performance

d.
Misconduct

e.
Incapacity



13.5
In determining whether termination for misconduct is appropriate, Sitel may at
its option suspend you on pay. You are referred to the "Parachute" for policies
and guidelines concerning coaching and counselling for performance improvement,
and for disciplinary processes and sanctions.



13.6
When Sitel terminates your employment it must do so by giving you not less than
two (2) months’ notice in writing, unless otherwise provided for in this
agreement. Sitel may at its sole discretion elect to make payment to you in lieu
of all or part of such notice, or to require you to perform other (or no) duties
during the notice period.



Termination Because of Redundancy


13.7
"Redundancy" means a situation where the employer terminates an employee's
employment because the position being filled by the employee is (or will be) no
longer required by the employer. Examples of how this may occur include (but are
not limited to):



a.
A decline in the employer's requirements for the work carried out by the
employee

b.
The closing down of the employer's business or part of the employer's business

c.
The reorganization or amalgamation of the employer's business

d.
A "bump" redundancy situation

e.
A retrenchment situation



13.8
Circumstances can change, and a redundancy situation may arise. When this
happens, Sitel may terminate this Agreement by giving you not less than two (2)
months’ written notice. Sitel may opt to pay you in lieu of all or part of this
notice period.



13.9
If your employment is terminated by Sitel due to redundancy, you will receive
(in addition to the notice set out above), ten (10) months' redundancy
compensation at the base salary in effect at the time of termination payable
over a ten (10) month period per Sitel’s payroll regular schedule. Beyond this
compensation, you will receive nothing more unless otherwise required by law.



13.10
You are not entitled to redundancy compensation or notice in circumstances where
you are offered suitable alternative employment, or a transfer of employment in
a restructuring, on terms generally no less favourable overall than your current
terms of employment.



Employee Protection in a Restructuring Situation


13.11
A redundancy may also arise through a restructuring of the employer's business.
For the purposes


--------------------------------------------------------------------------------


of this clause, restructuring means a situation where Sitel enters into a
contract or arrangement under which Sitel's business (or part of it) is
undertaken by another person or Sitel's business (or part of it) is sold or
transferred. It does not include the termination of a contract or arrangement
under which Sitel carries out work for another party, a sale of shares or any
arrangements or contracts entered into if Sitel is in receivership or
liquidation.


13.12
You will be affected by a restructuring if you are, or will be, no longer
required by Sitel to perform your work and the type of work that you do (or work
that is substantially similar) is, or is to be, performed by employees of the
new employer.



13.13
Negotiations with a new employer in relation to a restructuring will include
discussion related to the following items:



a.
The affected employees and their positions. Affected employees give Sitel
authority to release that information;



b.
Whether the negotiations are confidential or commercially sensitive;



c.
Taking into account confidentiality and commercial sensitivity, the information
that will be given to affected employees and when that will occur;



d.
Whether affected employees will transfer to the new employer, and if so whether
the transfer will be on the same terms and conditions of employment or on other
terms and conditions of employment;



e.
Whether the new employer will have access to the affected employees and, if so,
when that will occur; and



f.
Whether the affected employees will have access to the new employer and, if so,
when that will occur.



13.14
If Sitel is able to negotiate a transfer of your employment you may choose
whether or not to transfer to the new employer.



13.15
If you choose to transfer to the new employer no redundancy compensation is
payable and you will not receive the notice period specified in clause 13.6. If
the transfer of your employment is to include a transfer of your accrued
benefits, or some of them, you agree that the employer may transfer any or all
of your accrued entitlements to the new employer.



13.16
If Sitel is unable to negotiate a transfer or Sitel is able to negotiate a
transfer but you choose not to transfer Sitel will consider whether there are
any alternative positions available within the employer's business that may be
suitable for your skills, experience, qualifications and attributes.



Abandonment of Employment


13.17
If you are absent from work for more than 3 working days without the agreement
of Sitel, you will be deemed to have terminated your employment without notice.



Termination Without Notice Because of Serious Misconduct




--------------------------------------------------------------------------------


13.18
Sitel may elect to terminate your employment without notice and with immediate
effect (and without prejudice to any other action or remedy which may be
available to Sitel) in the case of serious misconduct.



13.19
Examples of serious misconduct include (but are not limited to) where you:



a.
Have provided false or misleading information to Sitel concerning your
employment under this agreement

b.
Commit any act of dishonesty whether relating to Sitel, the customers of Sitel
or otherwise; or

c.
Engage in any conduct tending to bring Sitel or yourself into disrepute.



13.20
You are referred to the "Parachute" for the policy and guidelines on serious
misconduct. “Parachute” as used herein means the Sitel employee handbook.



Termination Because of You Becoming Incapacitated


13.21
If you become prevented by ill health or accident from carrying out your normal
duties, functions, and responsibilities to the required standards, Sitel may at
its option require you to be examined by an independent medical practitioner(s).
The medical practitioner(s) will be chosen and paid for by Sitel, and Sitel will
receive copies of the findings from their examinations.



13.22
It is Sitel's intent to seek opportunities for rehabilitation of temporarily
incapacitated staff wherever reasonably and practicably possible. Where such
opportunities cannot be identified, or are deemed by Sitel (in its reasonable
view) as being impractical, termination of employment may be the only practical
alternative.



13.23
Sitel will consider the findings from the medical examination(s). If Sitel
decides (in its reasonable view) that:



a.
You are unable to perform your normal duties, functions, and responsibilities to
the required standards; and that

b.
Rehabilitation is not a practical or reasonable option; and that

c.
Your incapacity is likely to continue for more than 40 working days (including
any days already incurred during which you were unable to perform your normal
duties, functions, and responsibilities to the required standard as a result of
your condition)



then Sitel may terminate your employment on notice or pay in lieu of notice.


13.24
If you are absent from work because of illness or accident for one or more
periods totalling 40 working days in any twelve month period, Sitel may at its
option terminate your Agreement on notice or pay in lieu of notice. The 40
working days period may be lessened if Sitel considers that, in view of its
operational requirements and/or the nature of your position, a lesser period is
reasonable.



Returning Items Belonging to Sitel When You Leave


13.25
When you complete your employment with Sitel (no matter what the reason) you
will immediately return to Sitel:





--------------------------------------------------------------------------------


a.
all documentation (including any copies you may have) about or related to Sitel
and/or any of its customers and clients, and

b.
all property and any materials belonging to Sitel.



13.26
You consent, for the purposes of the Wages Protection Act 1983, to Sitel
deducting any outstanding debts or monies owed to it as a result of any failure
on your part to return company property, from your final pay (including holiday
pay), on termination of employment.



14.
GENERAL



Resolving Disputes and Personal Grievances


14.1
If any personal grievance (as defined in the Employment Relations Act 2000) or
dispute over the interpretation, application, or operation of this Agreement,
arises between Sitel and you, the procedures set out in the Employment Relations
Act 2000 will apply.



14.2
An employment relationship problem is any problem (including personal grievances
and disputes) relating to or arising out of an employment relationship.



14.3
You must raise any employment relationship problem with the Employer in writing.
You must raise any personal grievance with Sitel within 90 days. If the parties
are unable to resolve your concerns, then either party may seek outside
assistance.



14.4
The Department of Labour offers services for the resolution of employment
relationship problems including mediation. If the employment relationship
problem cannot be resolved by mediation, then either party may make an
application to the Employment Relations Authority or Employment Court.



15.
Governing Law and Jurisdiction



15.1
This Agreement is governed by the laws of New Zealand, and Sitel and you submit
to the nonexclusive jurisdiction of the New Zealand courts in respect of all
matters relating to this Agreement.



16.
General



16.1
Notice. Any notice or other communication to be given in connection with this
Agreement shall be in writing and may be given by personal delivery or facsimile
transmission addressed to the recipient as follows:



a.
if to you:



Steve Barker
66 King George Street
Epsom


--------------------------------------------------------------------------------


Auckland
New Zealand
b.
if to Sitel:



Sitel New Zealand Ltd


[Auckland


With a copy to the Global Chief Legal Officer
Sitel Operating Corporation
3102 West End Avenue
Suite 1000
Nashville, TN 37203]


or such other address or fax number as may be designated by notice by either
party to the other. Any notice or other communication given by personal delivery
or facsimile shall be conclusively deemed to have been given on the day of
actual delivery or transmission thereof.
16.2
Modification, Amendment and Waiver. No modification, amendment or waiver of any
of the provisions of this Agreement shall be effective unless in writing and
signed by the party to be bound thereby. A waiver of any provision of this
Agreement by either party shall not be construed as a waiver of a subsequent
breach or failure of the same provision, or a waiver of any other provision.



16.3
Entire Agreement. This Agreement constitutes the entire agreement between the
parties and supersedes all prior discussions, understandings and arrangements
between the parties in respect thereof. For purposes of clarity, this Agreement
replaces and supersedes, in its entirety, any prior employment agreement between
you and Sitel.

    
16.4
No Assignment. This Agreement shall inure to the benefit of and be binding upon
your heirs, executors, administrators and legal personal representatives and the
successors and assigns of Sitel. This Agreement is personal to you and may not
be assigned by you.



16.5
Severability. The invalidity or unenforceability of any provision or part of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision or part thereof and any such invalid or unenforceable
provision or part thereof shall be deemed to be severable, and no provision or
part thereof shall be deemed dependent upon any other provision or part thereof
unless expressly provided for herein.



16.6
Survival. The provisions of clauses 12 and 13 shall survive any termination of
this Agreement.



16.7
Acknowledgement of Understanding. You acknowledge that you: (i) have had
sufficient time to review and consider this Agreement thoroughly; (ii) have read
and understand the terms of this Agreement and your obligations hereunder; (iii)
have had the opportunity to obtain independent legal advice concerning the
interpretation and effect of this Agreement; and (iv) you have entered into this
Agreement voluntarily and without any pressure.


--------------------------------------------------------------------------------




16.8
Interpretation. In this Agreement, unless a clear contrary intention appears:
(a) the singular number includes the plural number and vice versa; (b) reference
to any agreement, document or instrument means such agreement, document or
instrument as amended or modified and in effect from time to time in accordance
with the terms thereof; (c) “hereunder,” “hereof,” and words of similar import
shall be deemed references to this Agreement as a whole and not any particular
Section or other provision hereof; (d) “including” means including without
limiting the generality of the description preceding such term; (e) “or” is used
in the inclusive sense; and (g)  the headings of Sections and Subsections in
this Agreement are provided for convenience only and will not affect its
construction or interpretation. This Agreement was negotiated by the parties
with the benefit of legal representation, and any rule of construction or
interpretation otherwise requiring this Agreement be construed or interpreted
against any party shall not apply to any construction or interpretation hereof.



16.9
Incorporation of Schedules. The schedules identified in this Agreement are
incorporated herein by reference and made a part hereof.



Further Employment Information


16.10
During your employment with Sitel, you may wish to seek further information from
outside the organization. The Employment Relations Info-line, which is a service
offered by the Department of Labor, provides an excellent service and can be
contacted on 0800 20 90 20 or at www.ers.dol.govt.nz


--------------------------------------------------------------------------------








17.
ACCEPTANCE



Please signify your acceptance of these terms and conditions by signing the form
of acceptance below.


I, STEVE BARKER, have been given the opportunity to consider this Agreement, and
take independent advice about it, and understand and accept the terms and
conditions of employment set out in this Agreement, l am pleased to confirm my
acceptance of those terms and conditions:


Acceptance:
Employee


Name:


Steve Barker


Signature:
 


Date:
/s/ Steve Barker
 
2/20/2012
Acceptance:
Sitel New Zealand, Limited


Name:
Brendan Mengel


Signature:
/s/Brendan Mengel


Date:
2/20/2012





--------------------------------------------------------------------------------




Schedule 1 – Remuneration


Position:
General Manager – APAC – (currently defined as Philippines, New Zealand,
Australia, Singapore, India)
Reports to:
Bert Quintana, President and Chief Executive Officer
 
 
Annualized Base Salary:
$408,038 NZD annualized base pay payable per the Sitel New Zealand payroll
system per the payroll schedule effective as of January 1, 2011. You will be
paid via direct deposit to your NZ bank account with the required tax
withholdings that are applicable to New Zealand.
Bonus:
Targeted at 100% of your annualize base salary as a participant in the Global
Management Incentive Plan (Plan) pursuant to the Plan in effect at the time and
which is in the unqualified discretion of both the Chief Executive Officer and
the Board of Directors of SITEL Worldwide Corporation. Earned awards are paid
annually as soon as administratively possible following the release of Sitel’s
year end financial information. Performance goals will be provided to you in
writing.
Benefits:
You and your dependents will be eligible to participate in the medical and other
benefit plans offered to management associates in New Zealand, including any
social security benefits or retirement plans in which you are normally eligible
to participate.
Business Travel:
Business travel will be required, domestic and international, in accordance with
business needs.







